DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “neural network processing device” in claims 1-11 which is explained in [0261] using many other generic alternatives with the one exception of “circuit(s)”and then [0260] explains circuits further. Therefore, for purposes of examination the structure will be interpreted with regards to [0260], “a processing module or circuit includes at least one processing device, such as a microprocessor, micro-controller, digital signal processor, microcomputer, central processing unit, field programmable gate array, programmable logic device, state machine, logic circuitry, analog circuitry, digital circuitry, and/or any device that manipulates signals (analog and/or digital) based on hard coding of the circuitry and/or operational instructions. A memory is a non-transitory memory device and may be an internal memory or an external memory, and the memory may be a single memory device or a plurality of memory devices. The memory may be a read-only memory, random access memory, volatile memory, non-volatile memory, static memory, dynamic memory, flash memory, cache memory, and/or any non-transitory memory device that stores digital information.”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10888280. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are broader than those of the Patent. As, such, any invention meeting the limitations of the claims of the Patent would necessarily meet those of the instant application as well.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 19-22 of U.S. Patent No. 9636457. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the current application are obvious in light of McKenna as cited below. Claim 19 of the ‘457 patent disclose a PPG circuit that receives “spectral responses” relating to nitric oxide which are then processed the only difference between claims 1-11 (of the current application) and the claims in the cited patent is “a neural
networking device” yet there is nothing in claims showing what the neural networking device does, it takes data in and produces but doesn’t send data anywhere. Additionally this neural networking processor could be interpreted as the same processor as the signal processing circuit claimed, under that interpretation for the double patent rejection of these claims and their dependent claims a secondary reference is not necessary. However for purposes of advancing prosecution, in the alternative, McKenna as cited below discloses using neural network processing (“Furthermore, the
monitor 102 may execute a supervised learning technique, such as an artificial neural network, to determine physiological data from a wavelet transformed product.” [0040]). Claim 1 has the neural networking element discussed above and an additionally spectral response, McKenna also discloses more than two spectral responses as discussed below under claim 1. Thus the combination of McKennaand the ‘457 show all of the claimed aspects of this application and it would be obvious to combine McKenna with ‘457 patent because the device and processing in McKenna may “better enable the identification of physiological conditions based on a physiological signal.” ([(0007]) used by physicians in helping diagnose their patients.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 -20 of U.S. Patent No. 9642538. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the current application are obvious in light of McKenna as cited below. Claim 1 and claim 11 of the ‘538 patent disclose a PPG circuit that receives “spectral responses” relating to nitric oxide which are then processed the only difference between claims 1-11 (of the current application) and the claims in the cited patent is “a neural networking device” yet there is nothing in claims showing what the neural networking device does, it takes data in and produces but doesn’t send data anywhere. Additionally this neural networking processor could be interpreted as the same processor as the signal processing circuit claimed, under that interpretation for the double patent rejection of these claims and their dependent claims a secondary reference is not necessary. However for purposes of advancing prosecution, in the alternative, McKenna as cited below discloses using neural network processing (“Furthermore, the monitor 102 may execute a supervised learning technique, such as an artificial neural network, to determine physiological data from a wavelet transformed product.” [0040]). Claim 1 has the neural networking element discussed above and an additionally spectral response, McKenna also discloses more than two spectral responses as discussed below under claim 1. Thus the combination of McKenna and the ‘538 show all of the claimed aspects of this application and it would be obvious to combine McKenna with ‘538 patent because the device and processing in McKenna may “better enable the identification of physiological conditions based on a physiological signal.” ([0007]) used by physicians in helping diagnose their patients.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 -20 of U.S. Patent No. 9642578. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the current application are obvious in light of McKenna as cited below. Claim 1, 10 and 20 of the ‘578 patent disclose a PPG circuit that receives “spectral responses” relating to nitric oxide which are then processed the only difference between claims 1-11 (of the current application) and the claims in the cited patent is “a neural networking device” yet there is nothing in claims showing what the neural networking device does, it takes data in and produces but doesn’t send data anywhere. Additionally, this neural networking processor in view of the specification is the same as the same processor as the signal processing circuit claimed, under that interpretation for the double patent rejection of these claims and their dependent claims a secondary reference is not necessary. However for purposes of advancing prosecution, in the alternative, McKenna as cited below discloses using neural network processing (“Furthermore, the monitor 102 may execute a supervised learning technique, such as an artificial neural network, to determine physiological data from a wavelet transformed product.” [0040]). Claim 1 has the neural networking element discussed above and an additionally spectral response, McKenna also discloses more than two spectral responses as discussed below under claim 1. Thus the combination of McKenna and the ‘578 show all of the claimed aspects of this application and it would be obvious to combine McKenna with ‘578 patent because the device and processing in McKenna may “better enable the identification of physiological conditions based on a physiological signal.” ([0007]) used by physicians in helping diagnose their patients.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3,7-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edward M. McKenna (McKenna, US 20110071376), hereinafter McKenna, in view of Sarussi (Israel Sarussi et al., US 20030229276), hereinafter Sar, in further view of Abreu (Marcio Marc Abreu, US 8172459), hereinafter Abreu, Wrobel (M.S. Wrobel et al., “Non-invasive blood glucose monitoring with Raman spectroscopy: prospects for device miniaturization”, 2016 IOP Conf. Ser.: Mater. Sci. Eng. 104 012036, published 1/21/2016), hereinafter Wrob, Moreno (Enric Monte-Moreno, “Non-invasive estimate of blood glucose and blood pressure from a photoplethysmograph by means of machine learning techniques”, Artificial Intelligence in Medicine, Volume 53, Issue 2, 2011, Pages 127-138, ISSN 0933-3657, https://doi.org/10.1016/j.artmed.2011.05.001. Viewed on 5/26/20202) hereinafter Moreno, and Ward (Kevin Ward et al., US 20060074282), hereinafter Ward.
McKenna discloses a device comprising: a light source including a plurality of light emitting diodes configured to emit light at a first wavelength and at a second wavelength having a low absorption coefficient for NO in blood flow (“The emitter 116 may be capable of emitting one or more wavelengths of light, e.g., RED and infrared (IR) light, into the tissue of a patient 117, where the RED wavelength may be between about 600 nm and about 700 mm, and the IR wavelength may be between about 800 nm and about 1000 nm... the term "light" may refer to one or more of radio, microwave, millimeter wave, infrared, visible, ultraviolet, gamma ray or X-ray electromagnetic radiation, and may also include any wavelength within the radio, microwave, infrared, visible, ultraviolet, or X-ray spectra, and that any suitable wavelength of light may be appropriate for use in accordance with the present disclosure.” [0024)); at least one photodetector (“In one embodiment, the detector 118 may be an array of detector elements that may be capable of detecting light at various intensities and wavelengths. In operation, light enters the detector 118 after passing through the tissue of the patient 117... For example, the detector 118 may include one or more photodiodes, or any other element capable of converting light into either a current or voltage. .. After converting the received light to an electrical signal, the detector 118 may send the signal, which may be a pleth signal, to the monitor 102” [0025] see also [0019] and [0026]-[0028]) configured to: detect photoplethysmography (PPG) signals in response to pulsating blood flow (“In one embodiment, the detector 118 may be an array of detector elements that may be capable of detecting light at various intensities and wavelengths. In operation, light enters the detector 118 after passing through the tissue of the patient 117... For example, the detector 118 may include one or more photodiodes, or any other element capable of converting light into either a current or voltage. . . After converting the received light to an electrical signal, the detector 118 may send the signal, which may be a pleth signal, to the monitor 102” [0025] see also [0019] and [0026]-[0028]; Examiner takes notice that there is an alternating component generated in PPG readings (of a living person) as evidenced by Allen(Allen, John. (2007). Photoplethysmography and it application in clinical physiological measurement. Physiological measurement. 28. R1-39. 10.1088/0967-3334/28/3/RO01 https://www.researchgate.net/publication/6482990, viewed on 7/21/2019), hereinafter Allen, see section 2.1), wherein the PPG signals include a first spectral response obtained from light reflected at a first wavelength from skin tissue of a patient and a second spectral response obtained from light reflected at a second wavelength from skin tissue of a patient (“The emitter 116 may be capable of emitting one or more wavelengths of light, e.g., RED and infrared (IR) light, into the tissue of a patient 117... The emitter 116 may include a single emitting device, for example, with two light emitting diodes (LEDs) or the emitter 116 may include a plurality of emitting devices with, for example, multiple LED's at various locations. . . the term "light" may refer to one or more of radio, microwave, millimeter wave, infrared, visible, ultraviolet, garmma ray or X-ray electromagnetic radiation, and may also include any wavelength within the radio, microwave, infrared, visible, ultraviolet, or X-ray spectra, and that any suitable wavelength of light may be appropriate for use in accordance with the present disclosure.” [0024], “The detector 118 may convert the light at a given intensity, which may be directly related to the absorbance and/or reflectance of light in the tissue of the patient 117, into an electrical signal” [0025]); a signal processing circuit (“the monitor 102” [0023] or the “encoder 120” [0026] see also [0025] and [0027]) configured to: generate PPG input data using the PPG signals (“The received signal from the detector 118 may be processed to provide certain physiological data.” [0028]), wherein the PPG input data includes at least one of: the first spectral response at the first wavelength and the second spectral response at the second wavelength having a low absorption coefficient for NO (“The received signal from the detector 118 may be processed to provide certain physiological data.” [0028] see also [0025]-[0028]); ora neural network processing device (“Furthermore, analyses based on wavelet transforms may also involve a supervised learning technique, such as a neural network.” [0017], “Furthermore, the processor 122 may utilize a supervised learning technique, such as a neural network, to identify physiological conditions in a physiological signal.” [0029]) configured to: determine health data using the PPG input data (“Furthermore, the monitor 102 may execute a supervised learning technique, such as an artificial neural network, to determine physiological data from a wavelet transformed product.” [0040], “The display of the physiological condition(s) 196 may include physiological data, such as a patient's heart rate, oxygen saturation, or any other monitored statistic or data” [0045]) see also [0017], [0029]).
An interpretation of McKenna may not explicitly disclose wherein the first wavelength has a high absorption coefficient for nitric oxide (NO) (As disclosed above McKenna does recite a broad range that would apply including, ultraviolet and visible).
However, in the same field of endeavor (medical devices), Sar teaches wherein the first wavelength has a high absorption coefficient for nitric oxide (NO) (“In another example, the present invention may also be used to detect and monitor blood constituents, which have distinct absorbance peaks in the visible, range, the near ultraviolet (UV) range or in both the visible and the near UV range. For this type of applications one or more of the light wavelengths used may be obtained from a gas discharge lamp or from any another suitable source of light in the near UV range.” [0115], as evidenced by Merriam Webster near-ultraviolet is defined as “of, relating to, or being the longest wavelengths of radiation in the ultraviolet spectrum especially between 300 and 400 nanometers” and visible is defined as “visible light —used of radiation having a wavelength between about 400 nanometers and 700 nanometers”.
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified McKenna to include emitters of the these wavelength ranges because it enables them to detect and monitor blood constituents, which have distinct absorbance peaks in the near ultraviolet and visible ranges ([0115]).
An interpretation of McKenna may not explicitly disclose pre-configure one or more parameters using a learning vector generated from a training set, wherein the training set includes PPG input data obtained from a healthy population and corresponding known glucose concentration levels, wherein the additional PPG input data includes additional spectral responses at the first wavelength having the high absorption coefficient for NO and at the second wavelength having the low absorption coefficient for NO. McKenna in [0040] does disclose the use of the supervised learning technique such as a neural network, it does not explain that neural networks are trained.
However, in the same field of endeavor (medical devices), Moren teaches pre-configure one or more parameters using a learning vector generated from a training set, wherein the training set includes PPG input data obtained from a healthy population and corresponding known glucose concentration levels, wherein the additional PPG input data includes additional spectral responses at the first wavelength having the high absorption coefficient for NO and at the second wavelength having the low absorption coefficient for NO (Section 4 discloses Training of Machine learning Aspect, with Section 4.2 discussing the selection of features a plurality of features are included in order to help determine the desired information; Examiner notes that Section 3.3 discloses a plurality of possible machine learning modules including Linear regression, SVM and Trees. Section 3.4 discloses the information included in the database).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified McKenna to include the training of machine learning elementbecause the elements disclosed in Moreno provide an effective approach for physiological aspects using PPG and machine learning (Abstract). Furthermore the combination and/or substitution of elements of McKenna with Moreno is simply combining prior art elements according to known methods to yield predictable results and/or the simple substitution of one known element for another to obtain predictable results. An interpretation of McKenna may not explicitly disclose wherein the health data includes a glucose concentration level in blood flow.
However, in the same field of endeavor (medical devices), Abreu teaches health data includes a glucose concentration level (“Exemplarily, but not by way of limitation, an analyte sensing system such as a glucose sensing system and/or a pulse oximetry sensor comprised of light emitter (also referred to as light source) and light detector can be housed at the end of arm 2004 and operate as sensor system 2010. Likewise a combination light emitter and photodetector diametrically opposed and housed at the end of arm 2004 to detect oxygen saturation, glucose levels, or cholesterol levels by optical means and the like can be used and are within the scope of the present invention” Col. 24 Lines 10-25; as disclosed above McKenna discloses “The emitter 116 may include a single emitting device, for example, with two light emitting diodes (LEDs) or the emitter 116 may include a plurality of emitting devices with, for example, multiple LED's at various locations” [0024)).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified McKenna to calculate glucose concentrations because it allows for convenient, non-invasive, safe and precise monitoring of biological parameters (Col. 2 Lines 30-35 and Col. 2 Lines 40-42).
An interpretation of McKenna may not explicitly disclose wherein the health data includes an NO concentration in blood flow. However, in the same field of endeavor (medical devices), Worb teaches a device which has multiple spectroscopic measurements using Raman Spectroscopy and PPG data (Fig. 3A) and a common instrument control unit and data analysis unit controlling the device. Ward teaches that raman spectroscopy can be used to take real time readings of nitric oxide (“Raman spectroscopy with a high degree of accuracy, Resonance Raman spectroscopy is used to monitor tissue nitric oxide activity either in vivo or in vitro, especially as a function of its interaction with hemoglobin or other metalloproteins.” Abstract also see [0061]).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified McKenna to include Wrob because it allows for the continuous non invasive detection of blood glucose using a PPG with Raman Spectroscopy which will reduce the negative complications with the previous method of blood draws (introduction section). Additionally, it would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified McKenna to include the elements taught by Ward because in emergency medicine having accurate readings providing patient data for the determination of the patient condition is important and the Ward reference discloses how the use of spectroscopy can be used to read nitric oxide to help determine the patient condition in such emergency situations (abstract).
Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over McKenna, in view of Sar, in further view of Abreu in further view of Worb, Moreno and Ward, in further view of Ripoll (Vicente Jorge Ribas Ripoll et al., EP 2544124), hereinafter Ripoll.
McKenna further discloses wherein the neural network processing device is further configured to: periodically receive an updated learning vector, wherein the updated learning vector is generated from an updated training set, wherein the updated training set includes additional PPG input data obtained using additional PPG signals at the first wavelength and at the second wavelength in the visible or IR range; and reconfigure one or more parameters for generating the output vector using the updated learning vector (“As discussed, supervised learning techniques may also be implemented in accordance with the present techniques. In one embodiment, the monitor 102 may update the library 190 (block 204) after determining the physiological condition 196 of the patient.
Updating the library (block 204) may include storing data of the analysis of a current wavelet transformed product 186 in the library 190, such that future analyses of the wavelet transformed product 186 may be based on an updated library 190.” [0046], updating the library repeatedly shows the future changes will be based on the updated library "training set" see also [0024]-[0028] which discusses the emission detection elements including from multiple wavelengths and visible/IR).
McKenna may not explicitly disclose wherein the first wavelength has a high absorption coefficient for nitric oxide (NO) (As disclosed above McKenna does recite a broad range that would apply including, ultraviolet and visible).
However, in the same field of endeavor (medical devices), Sar teaches wherein the first wavelength has a high absorption coefficient for nitric oxide (NO) (“In another example, the present invention may also be used to detect and monitor blood constituents, which have distinct absorbance peaks in the visible, range, the near ultraviolet (UV) range or in both the visible and the near UV range. For this type of applications one or more of the light wavelengths used may be obtained from a gas discharge lamp or from any another suitable source of light in the near UV range.” [0115], as evidenced by Merriam Webster near-ultraviolet is defined as “of, relating to, or being the longest wavelengths of radiation in the ultraviolet spectrum especially between 300 and 400 nanometers” (Merriam-Webster, “near-ultraviolet”, https://www.merriam-webster.com/dictionary/near-ultraviolet) and visible is defined as “visible light —used of radiation having a wavelength between about 400 nanometers and 700 nanometers”).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified McKenna to include emitters of the these wavelength ranges because it enables them to detect and monitor blood constituents, which have distinct absorbance peaks in the near ultraviolet and visible ranges ([0115]). An interpretation of McKenna may not explicitly disclose updating or reconfiguring the neural network based on known levels of health data. Specifically known NO and glucose concentration levels.
However, in the same field of endeavor (medical devices), Ripoll teaches updating or reconfiguring the neural network based on known levels of health data, such as glucose or NO concentration levels (“This fine-tuning may be implemented by evaluating the error of the network's output on a sample of training data. Training data may include PPG readings, clinical parameters, and glucose values of a set of patients.” [0093]). Ripoll teaches is capable of being updated with a plurality of sources of data. This specific example applies glucose.
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified McKenna to include additional training of the NN as discussed in Ripoll because it allows for a more fine-tuned or accurate classifier ([0093]). The Ripoll reference discloses fine tuning for glucose data because that is what the neural network is classifying in the reference. As disclosed in the claims from which this depends its known in the art to determine physiological elements including NO and glucose concentrations from neural networks, thus applying updated training as discussed in Ripoll for fine tuning based on readings from a plurality of sources would also be merely combining prior art elements according to known methods to yield predictable results and/or the simple substitution of one known element for another to obtain predictable results. The predicable results being a more accurate classifier for NO and glucose concentrations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJAN FARDANESH whose telephone number is (571)270-5508. The examiner can normally be reached Monday-Friday 9:00-17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARJAN FARDANESH/           Primary Examiner, Art Unit 3791